 



Exhibit 10.1
CREDIT SERVICES AGREEMENT
     THIS CREDIT SERVICES AGREEMENT entered into this 25th day of February,
2006, (as may be amended, modified or restated from time to time, this
“Agreement”), by and between TRUE FINANCIAL SERVICES, LP, a Texas limited
partnership (“Lender”), and ACE CREDIT SERVICES, LLC, a Texas limited liability
company (“CSO”), with an effective date (“Effective Date”) as set forth below in
Section 9(r).
     WHEREAS, Lender is permitted to extend credit to individuals for personal,
family or household purposes (“Consumers”), subject to applicable state and
federal law and regulation;
     WHEREAS, CSO is or will be registered as a credit services organization
under Chapter 393 of the Texas Finance Code to assist Consumers in obtaining an
extension of consumer credit (“CSO Services”);
     WHEREAS, in accordance with Lender’s established lending criteria as may be
amended from time to time (“Lender’s Policies”), Lender desires to extend credit
to Consumers (“Loans”); and
     WHEREAS, CSO desires to provide CSO Services to Consumers, including
assisting Consumers in obtaining an extension of consumer credit from Lender;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises contained in this Agreement, the sufficiency of which is hereby
acknowledged, and intending to be legally bound, Lender and CSO (singularly a
“Party” and together, the “Parties”) agree as follows:
(1) Lender’s Making of Loans; Marketing Materials.
     (a) Loans. Lender in its sole discretion shall determine all of the
conditions, terms and features of the Loans, including loan amounts, fees and
charges, interest rates, credit limits, credit standards and all other terms and
conditions of the Loans. Notwithstanding the foregoing sentence, Lender shall
have no right to determine the fees and other compensation to be paid to CSO by
a Consumer in connection with the services provided by CSO to such Consumer.
Subject to the terms of this Agreement, Lender agrees that it will make Loans
based on Lender’s criteria to Consumers who submit an application through CSO
and meet the credit standards set forth in Lender’s Policies from time to time.
CSO shall either contact Lender directly or, in the alternative, use Teletrack,
or another third-party underwriter designated by Lender, to obtain only
“approvals” or “denials” for applications based on Lender’s Policies, including
Lender’s underwriting criteria and scoring models. Neither Lender, nor CSO, nor
their respective employees shall suggest to Consumers that Loans are made or
approved by CSO. Except as expressly provided in this Agreement, Lender shall be
the sole owner of all Loans made pursuant to this Agreement and CSO shall have
no right, title or interest in such Loans.
     (b) Marketing. CSO shall (i) obtain Lender’s prior written consent to any
brochures or other marketing materials (including scripts for television or
radio advertisements) that are used to promote Loans offered by Lender or in any
way refer to Lender (“Marketing Materials”), which approval shall not be
unreasonably withheld or delayed; and (ii) ensure that all Marketing Materials
comply with all federal, state and local laws, including all statutes,
regulations,





--------------------------------------------------------------------------------



 



ordinances and judicial, regulatory and administrative interpretations thereof
(“Applicable Laws”); provided however, that the foregoing shall not apply to
Marketing Materials that are provided by Lender.
(2) CSO’s Services.
     (a) CSO Services Provided by CSO. CSO shall determine the Consumers to whom
it desires to provide CSO Services and, in accordance with CSO’s procedures,
enter into a signed, written agreement with each such Consumer regarding the CSO
Services it will provide, a form of which CSO has provided to Lender (“CSO
Agreement”). The CSO Services may include all or some of the following services:
(1) assisting Consumers in obtaining Loans from Lender in accordance with
Lender’s Policies as adopted from time to time; (2) determining whether a
Consumer satisfies CSO’s requirements for the issuance of a letter of credit,
(3) issuing of a letter of credit to Lender on behalf of a Consumer to secure
such Loan; (4) assisting Consumers in completing the Loan Documents (as that
term is defined in Section 2(c)(iv) below); and (5) providing general written
information to Consumers about improving their credit rating. CSO may (i) sell
to Consumers goods or services other than the CSO Services listed in the
foregoing sentence or (ii) modify the CSO Agreement, only with Lender’s prior
written consent, which consent shall not be unreasonably withheld or delayed and
shall be limited solely to the issue of whether the CSO and lending programs as
modified comply with Applicable Law. Without limiting the foregoing, Lender may
require CSO to obtain an update to the legal opinion provided under section 2(n)
prior to implementation of any such modifications, which update shall be
acceptable to Lender and its counsel and indicated that such modifications and
all affected aspects of the CSO and loan programs comply with Applicable Laws.
     (b) No Ownership by Lender. It is expressly agreed that (i) Lender shall
not hold any ownership or leasehold interest in any CSO center or any personal
property located therein, except for Proceeds Drafts, Loan Documents, and
payment instruments or cash reflecting Loan repayments as may be located at such
centers from time to time, and (ii) no Lender employees shall work in any CSO
center and Lender shall exercise no authority or control over CSO’s employees or
methods of operation, except as set forth in this Agreement.
     (c) Servicing of Loan Applications.
          (i) CSO employees shall accept an information worksheet and
appropriate documentation required by Lender from Consumers in order to complete
an application in connection with a request for a Loan (“Application”). CSO
shall not discourage any prospective applicant from submitting an Application
for a Loan from Lender. As part of the CSO Services, CSO shall provide
reasonable assistance to each prospective applicant in completing an
Application. All forms required by CSO for CSO Services shall be prepared by
CSO. CSO shall not discriminate against any Consumer in the credit application
process on any “prohibited basis,” as such term is defined in the Federal Equal
Credit Opportunity Act and Regulation B. CSO shall ensure that Applications for
Loans are accepted only at CSO centers located in Texas and, except as provided
in clause (ii) below, only from residents of Texas.
          (ii) If CSO obtains Lender’s prior written consent, which consent will
not be unreasonably withheld, CSO may submit to Lender Applications from
non-Texas residents who visit a CSO center in Texas and Lender shall provide
Loans to such non-Texas residents subject to the credit standards set forth in
the Lender’s Policies and the provisions of this Agreement. Without limiting the
foregoing, Lender may require CSO to provide a legal opinion

2



--------------------------------------------------------------------------------



 



or an update to the legal opinion provided under Section 2(n) that is
satisfactory to Lender regarding the application of Texas law to such
transactions.
          (iii) Based upon the information provided by Consumers to Lender
through CSO and such other credit-related information as obtained by CSO at the
direction of Lender, as required by Lender’s Policies, Lender shall be solely
responsible for determining whether to extend credit to Consumers. Subject to
the terms of this Agreement, Lender shall extend credit to Consumers who meet
Lender’s criteria and submit Applications through CSO. For any Consumer whose
Application is rejected based upon Lender’s criteria, CSO shall provide to the
Consumer, as Lender’s special, limited agent, an appropriately completed adverse
action notice (“Adverse Action Notice”) in the form specified by Lender. Along
with the Loan Agreement (as that term is defined in Section 2(c)(iv) below), CSO
shall provide to each Consumer, on behalf of Lender as Lender’s special, limited
agent, a financial privacy disclosure (“Privacy Disclosure”) in the form
specified by Lender. The Parties acknowledge and agree that, pursuant to the
requirements of Applicable Law, CSO may provide its own adverse action notice
and financial privacy disclosure. CSO shall comply with Lender’s Privacy
Disclosure (and any financial privacy disclosure that CSO provides) in
performance of its services under this Agreement.
          (iv) Lender’s Loans hereunder shall be evidenced by a consumer loan
agreement containing a waiver of jury trial and arbitration provision (the “Loan
Agreement”), which shall be signed by Lender with a computer-generated signature
of an officer of Lender, any required disclosures and such other documentation
as required by Lender. Forms of the Application, the Adverse Action Notice, the
Loan Agreement and the Privacy Disclosure (collectively, the “Loan Documents”)
shall be provided to CSO. CSO, as Lender’s special, limited agent, shall
complete the Loan Documents on behalf of Lender in accordance with the Lender’s
Policies, a copy of which shall be provided to CSO. Lender will inform CSO in
writing of any changes to the Loan Documents or Lender’s Policies at least
thirty (30) days before they are adopted and/or implemented by Lender, unless
such changes are mandated to be adopted and/or implemented earlier by Applicable
Laws. CSO will not use any Loan Documents in connection with the Loans made by
Lender other than Loan Documents approved in writing by Lender.
          (v) For each Loan to a Consumer, CSO as Lender’s special, limited
agent shall: (A) obtain from the Consumer an executed Loan Agreement and such
other documents as may be required by Lender pursuant to the Lender’s Policies
and an authorization to debit the Consumer’s bank account via the Automated
Clearinghouse System (the “ACH Authorization”), which ACH Authorization shall be
for the amount owing to the Lender as set forth in the Loan Agreement;
(B) deliver to the Consumer a copy of the Loan Agreement, and any required
disclosures, in accordance with Applicable Laws; and (C) upon receipt (and only
upon receipt) of the signed Loan Agreement and ACH Authorization, deliver to the
Consumer a draft, signed by Lender with a computer-generated signature of an
officer of Lender for the principal amount of the Loan (the “Proceeds Draft”).
If funds are available, CSO may cash Lender’s Proceeds Draft for Consumer, at no
cost to Consumer, at a CSO center.
     (d) Proceeds Drafts. As part of its obligations hereunder in connection
with the Loans, CSO shall be solely responsible for the safe keeping and the
proper preparation and distribution of Proceeds Drafts, ensuring that all such
Proceeds Drafts are delivered to Consumers only as the result of Loans approved
by Lender, are for the principal amount of the Loan, and delivered properly to
Consumers. All of Lender’s Proceeds Drafts shall be maintained in a safe and
secure place.

3



--------------------------------------------------------------------------------



 



     (e) Collections on Loans. CSO shall accept payments on Loans from Consumers
at its CSO centers if the payments are made in cash. In addition, CSO shall use
commercially reasonable efforts to collect the Loans on behalf of Lender in
accordance with the Lender’s Policies and all Applicable Laws (including the
federal Fair Debt Collection Practices Act if it applies to CSO). Without
limiting the foregoing, CSO shall maintain an ACH origination agreement with a
member bank in the ACH Association and shall institute on Lender’s behalf an ACH
debit to the Consumer’s deposit account for amounts owing to Lender if the
Consumer does not make timely payment as required by the applicable Loan
Agreement. Within one (1) business day after receiving any payment on a Loan in
cash or receiving provisional credit for an ACH debit to a Consumer’s deposit
account, CSO shall initiate an ACH transfer in the amount of such cash payment
or provisional ACH credit to the deposit account of Lender in accordance with
the requirements of Lender’s Policies. Payments by CSO to Lender upon receipt of
a provisional credit for an ACH debit to a Consumer’s deposit account shall be
provisional to Lender, on the condition of final payment to CSO for the ACH
debit to the Consumer’s deposit account. Any cash payments received by CSO from
a Consumer regarding a Loan, and the proceeds of any ACH debit to a Consumer’s
deposit account, shall be held in trust by CSO as Lender’s special, limited
agent for Lender’s benefit until funds are transferred to Lender’s deposit
account by ACH transfer. CSO is authorized to issue payment receipts to
Consumers on behalf of Lender for payments received. CSO shall not have
authority to agree to any modification or amendment of any Loan Documents, or to
waive or grant any exception to enforcement of the Loan Documents in accordance
with their terms (including amounts payable thereon) except as expressly set
forth in Lender’s Policies (which policies provide for a five (5) day
forbearance period for Loans to certain Consumers). CSO, as Lender’s special,
limited agent, shall continue to accept payments and otherwise collect on the
Loans for up to thirty (30) days after termination of this Agreement if
requested by Lender.
     (f) Document Retention. CSO as Lender’s special, limited agent shall
maintain and retain the original of all Loan Documents (either in paper or, with
Lender’s written consent, electronic format), except that CSO may retain copies
of a Loan Document in lieu of the original if the Consumer is required to
receive the original under Applicable Laws or with Lender’s prior written
consent, for the period required by Applicable Laws, but not less than
twenty-four (24) months. CSO also shall maintain copies of any Proceeds Drafts
and ACH Authorizations for the same period of time. CSO shall provide Lender
access to such documentation no later than five (5) business days after
requested. The records and documentation maintained by CSO pursuant to this
Agreement shall be maintained in a secure environment at all times and in
compliance with Applicable Laws.
     (g) Letters of Credit.
          (i) In connection with each Loan to a Consumer, CSO shall issue and
deliver to Lender a letter of credit in form and content reasonably satisfactory
to Lender (each an, “Individual Letter of Credit”) naming Lender as beneficiary
in an amount equal to the outstanding balance of such Loan including interest
payable thereon as of the stated maturity date of the Loan, plus the
Letter-of-Credit Secured Portion of the NSF Fee (as determined in accordance
with section 2(g)(v)). Lender shall have the right to draw on any Individual
Letter of Credit up to the amount of such Individual Letter of Credit for any
amount not paid on the related Loan with respect to principal, interest or the
Letter-of-Credit Secured Portion of the NSF Fee, without regard to the reason
that such amount is unpaid. CSO shall issue the Individual Letter of Credit to
Lender, and shall deliver such Individual Letter of Credit to Lender in
accordance with, and no later than the date specified in, the Lender Policies.
The Parties agree that CSO may issue a letter of credit covering more than one
Loan, in which case Lender shall have all the rights and

4



--------------------------------------------------------------------------------



 



CSO shall have all the obligations with respect to such letter of credit as the
Parties would have if Individual Letters of Credit were issued for each Loan.
          (ii) Each Individual Letter of Credit shall contain an expiration date
of one (1) year from the date of issuance, and may be cancelled only if (A) the
Consumer has repaid to Lender the outstanding principal balance of the Loan, or
(B) the CSO has made payment to Lender for the account of the Consumer pursuant
to the terms of this Agreement. CSO shall pay to Lender within two (2) business
days the principal amount of any Loan if the Consumer rescinds or cancels the
CSO Agreement and does not repay such principal amount to Lender. CSO shall bear
any loss on reversal of any ACH debits to the Consumer’s deposit account after
expiration or cancellation of an Individual Letter of Credit.
          (iii) The terms of the Individual Letter of Credit and Lender’s
Policies shall set forth the manner in which Lender is entitled to submit a
draft under an Individual Letter of Credit for the principal, interest owing by
the Consumer under the Loan Documents and the Letter-of-Credit Secured Portion
of the NSF Fee and CSO shall pay Lender for such drafts. CSO agrees to provide
Lender such information as Lender may reasonably request, and at such time and
in such format as Lender may reasonably request, in order for Lender to be able
to submit drafts under Individual Letters of Credit for amounts owing on the
Loans.
          (iv) If Lender draws on an Individual Letter of Credit for amounts
owing on a Loan, Lender’s interest in the related Loan shall be assigned
automatically to CSO, without any representation or warranty, if CSO requests
such an assignment in writing. CSO shall promptly remit to Lender the amount of
any late fees, NSF fees or other amounts owing under the Loan that CSO receives
from Consumer to the extent Lender has not received payment of such amounts as a
result of its draw under the Individual Letter of Credit.
          (v) The “Letter-of-Credit Secured Portion of the NSF Fee” shall be
determined for each Individual Letter of Credit issued during a calendar quarter
based on the chart attached as Schedule 2(g) and the Applicable Percentage for
the previous calendar quarter, where the “Applicable Percentage” is the
aggregate dollar amount of principal and interest payable on all Loans on which
Consumers actually paid NSF fees during such calendar quarter (excluding
principal and interest on any Loan where Lender receives less than all of the
NSF fees owed by the Consumer), divided by the aggregated dollar amount of
principal and interest payable on all Loans with a due date in such calendar
quarter, expressed as a percentage; provided, however, that it shall be three
dollars ($3.00) for Individual Letters of Credit issued during the calendar
quarter in which the Effective Date occurs.
     (h) Loan Renewals/Extensions. CSO shall not permit any extensions or
rollovers in connection with a Loan, except in accordance with the express terms
of Lender’s Policies. The Parties acknowledge that, to the extent an extension
or rollover is permitted, the transaction will be documented as a new Loan and
CSO will provide Lender with a new Individual Letter of Credit with respect to
such new Loan.
     (i) Reports. During the term of this Agreement, each Party shall provide
the other Party data submissions and reports reasonably required by the other
Party for the purpose of maintaining effective internal controls and to monitor
results under this Agreement, including the performance of the Loans and each
Party’s obligations hereunder (“Program Administration”). Such reports from CSO
shall include, in a form agreed upon by Lender and CSO:

5



--------------------------------------------------------------------------------



 



          (i) a weekly report showing Loans made, repaid and outstanding each
day, all amounts delinquent on each Loan, a list of all Loans, the sum of all
outstanding balances of all Loans and the sum of all amounts delinquent on all
Loans, in a form agreed upon by Lender and CSO; and
          (ii) a monthly reconciliation report relating to all Loan origination,
collection and other activities that CSO is required to perform for Lender under
this Agreement.
     (j) Access to Centers, Books and Records and Employees. During the term of
this Agreement, Lender, any regulatory agencies with regulatory authority over
Lender and any of Lender’s internal or external auditors, shall have reasonable
access upon prior written notice to CSO centers in Texas and, to the extent
reasonably necessary, CSO’s corporate offices, and to the books and records of
CSO and the officers, employees and accountants of CSO for the purpose of
Program Administration. In particular, it is agreed that any regulatory
authorities of Lender shall have the authority to conduct examinations of CSO,
its employees, management and information systems in order to ensure compliance
with Lender’s Policies and all Applicable Laws relevant to Lender and its
operations. During the term of this Agreement CSO and any of its internal or
external auditors shall have reasonable access to Lender’s books and records and
the officers, employees and accountants for the purpose of Program
Administration.
     (k) Special Agent. In each and every instance, the acts that this Agreement
authorizes CSO to perform for or on Lender’s behalf shall solely constitute CSO
a special, limited agent of Lender to perform the duties and services set forth
herein. In no event may CSO act as Lender’s general agent or represent to others
that it may act as Lender’s general agent.
     (l) Commitment. During the term of this agreement, Lender shall have the
right of first refusal to make Loans to ONE HUNDRED PERCENT (100%) of the
Consumers to whom CSO provides CSO Services from its CSO centers in Texas as
long as the aggregate amount owing on outstanding Loans (including principal,
interest and fees) is less than or equal to TEN MILLION AND NO/100 DOLLARS
($10,000,000) and, after such aggregate amount exceeds TEN MILLION AND NO/100
DOLLARS ($10,000,000), Lender shall have the right of first refusal to make a
Loan to FIFTY PERCENT (50%) of the Consumers to whom CSO provides CSO Services
from its CSO centers in Texas. If CSO contracts with another lender to provide
loans to Consumers to whom CSO provides CSO Services from its CSO centers in
Texas, CSO shall not allocate applications between Lender and the other lender
in a manner that favors the other lender in any way over Lender. Notwithstanding
anything in this Agreement, Lender shall not be obligated to make a Loan
pursuant to this Agreement if the aggregate amount owing on outstanding Loans
(including principal, interest and fees) exceeds NINETEEN MILLION AND NO/100
DOLLARS ($19,000,000). For purposes of this subsection, the term “CSO” shall
include any individual or legal entity that controls, is controlled by or is
under common control with CSO.
     (m) Independence of CSO and Lender. It is the intention of CSO and Lender
to comply with Applicable Laws and to operate independently of each other in
their respective capacities as credit services organization and lender. In the
event that either Party reasonably determines that any provision of this
Agreement or any aspect of the program contemplated by this Agreement (the
“Program”) requires an act that Applicable Laws disallow in order for CSO and
Lender to operate lawfully as an independent credit services organization and
lender or otherwise causes a material risk of violating Applicable Laws, then
the Parties shall promptly and in good faith attempt to agree to a modification
of such provision or the Program so as to as to reduce or eliminate such risk of
not conforming to Applicable Laws. Either Party may

6



--------------------------------------------------------------------------------



 



terminate this Agreement upon written notice to the other Party if it is
determined in such Party’s reasonable discretion that modification of this
Agreement or the Program to reduce or eliminate the risk of not conforming to
Applicable Laws makes it economically infeasible to continue under the modified
terms of this Agreement or the Program.
     (n) Local Counsel Opinion. On or before the Effective Date, CSO shall
deliver to Lender a legal opinion from outside Texas counsel addressed to
Lender, and in form and substance satisfactory to Lender and its counsel, in
their sole discretion, regarding the transactions contemplated by this
Agreement. CSO acknowledges and agrees that Lender is not obligated to make any
Loans unless such opinion is delivered. Notwithstanding anything in this
Agreement, Lender reserves the right to require CSO to deliver an updated
opinion in form and substance satisfactory to Lender in its sole discretion in
connection with any changes to the activities of the Parties relating to this
Agreement, including any amendments to this Agreement.
     (o) Guaranty. On or before March 3, 2006, CSO shall deliver to Lender a
complete and unconditional guaranty by ACE Cash Express, Inc. (“Guarantor”) of
performance of all of CSO’s obligations under this Agreement (“Guaranty”). Such
Guaranty shall be in form and substance satisfactory to Lender in its sole
discretion.
     (p) Standard of Performance. In connection with any matters that CSO
performs on Lender’s behalf as Lender’s special, limited agent, or services that
CSO otherwise provides to or for the benefit of Lender as provided in this
Agreement, CSO shall act in accordance with commercially reasonable practices
and with no less care than CSO exercises in conducting its operations on its own
behalf.
     (q) Reports to Credit Bureau. The Parties may mutually agree in writing
that CSO shall report performance on the Loans to credit bureaus and, only in
such event, shall this Section 2(q) and the other provisions of this Agreement
relating to reporting to credit bureaus apply. CSO shall establish and maintain
procedures for reporting performance on the Loans to credit bureaus that are
acceptable to Lender in its reasonable discretion and shall only report to
credit bureaus that are approved in writing by Lender in its reasonable
discretion. CSO shall conduct all reporting to credit bureaus in a complete and
accurate fashion, and in accordance with Applicable Laws. CSO shall, as part of
its obligations under this Agreement, be responsible for resolving all disputes
from Consumers about the accuracy of information reported to credit bureaus,
regardless of whether a notice of dispute is received from a credit bureau or
directly from a Consumer.
     (r) Third Party Service Providers. CSO shall not, whether directly or
indirectly, retain any third party to assist it in performing its duties
hereunder or to otherwise participate in the program under which Loans are made
to Consumers (a “Third Party Service Provider”), except with the prior written
consent of Lender, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the above, Lender acknowledges and agrees that (i) Guarantor is
an approved Third Party Service Provider, and (ii) any other affiliate and/or
subsidiary companies of CSO are approved Third Party Service Providers, provided
CSO gives Lender written notice of such affiliate or subsidiary company prior to
the use of such company as a Third Party Service Provider and Lender has given
its written approval thereto. Lender agrees that any such approval shall not be
unreasonably withheld. Lender’s approval for CSO to use a Third Party Service
Provider shall not relieve CSO of responsibility for performance of the
obligations undertaken by the Third Party Service Provider. CSO shall be
responsible for supervising any Third Party Service Providers retained by it and
ensuring their compliance with this Agreement and the Lender’s Policies.

7



--------------------------------------------------------------------------------



 



     (s) CSO Centers. As part of its independent obligations hereunder as a
special, limited purpose agent of Lender, CSO will operate its centers where it
provides CSO Services or services Loans for Lender in accordance with this
Agreement, the Lender’s Policies, and Applicable Laws, and will follow
commercially reasonable operating procedures in operating such centers,
including providing adequate security measures, hiring qualified employees, and
being open for business during normal business hours.
     (t) Loan Program. As part of its independent obligations hereunder as a
special, limited purpose agent of Lender, CSO will cause the Loans to be
originated, administered and serviced in accordance with the terms and
conditions of the Loans, this Agreement, the Lender’s Policies, and all
Applicable Laws, including any usury laws, consumer protection laws,
racketeering laws (including the federal Racketeering Influenced and Corrupt
Organizations Act), the federal Truth in Lending Act or Regulation Z, and limits
on fraudulent or unconscionable conduct.
     (u) Safeguarding. Each of CSO and Lender shall adopt and maintain
reasonable procedures relating to administrative, technical, and physical
safeguards to (a) ensure the security and confidentiality of NPI that such Party
receives; (b) protect against any anticipated threats or hazards to the security
or integrity of NPI that such Party receives; (c) protect against the
unauthorized access to or use of NPI that such Party has in its possession which
could result in substantial harm or inconvenience to any Consumer; and
(d) insure the proper disposal of NPI that such Party has in its possession. For
these purposes, “NPI” shall mean any personally identifiable information about a
Consumer obtained in connection with a Loan, CSO Services or other financial
services in the Program.
(3) Representations and Warranties.
     (a) Lender hereby represents and warrants to CSO, as of the Effective Date
and on a continuing basis throughout the term of this Agreement, that:
          (i) Lender is a duly organized and validly existing limited
partnership, organized under the laws of Texas, and has the power and authority
and all requisite licenses, permits and authorizations to execute and deliver
this Agreement and perform its obligations hereunder.
          (ii) This Agreement has been duly authorized by Lender, has been duly
executed and delivered by Lender, and constitutes the legal, valid and binding
agreement of Lender, enforceable against Lender in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether in a proceeding in equity or at law).
          (iii) The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not (A) violate or
conflict with any provision of the partnership agreement or other governing
documents of Lender; or (B) violate or conflict with, constitute a breach of or
default under, result in the loss of any material benefit under, or permit the
acceleration of or entitle any party to accelerate any obligation under or
pursuant to, any material mortgage, lien, lease, agreement, instrument, order,
law, arbitration award, judgment or decree to which Lender is a party or by
which Lender or any of its assets may be bound.

8



--------------------------------------------------------------------------------



 



          (iv) There are no undisclosed regulatory actions, investigations, or
lawsuits against Lender or its affiliates, that would materially affect the
ability of Lender to perform its obligations under this Agreement, or relate to
loans made in connection with the provision of CSO Services.
          (v) To the best of Lender’s knowledge, no written or electronic
information or financial statements provided to CSO in contemplation of this
Agreement contained any material omissions of fact or were materially incorrect.
     (b) CSO hereby represents and warrants to Lender, as of the Effective Date
and on a continuing basis throughout the term of this Agreement, that:
          (i) CSO is a duly organized and validly existing limited liability
company, formed under the laws of the State of Texas and has the power and
authority and all requisite licenses, permits and authorizations (including a
registration to do business in Texas as a credit services organization) to
execute and deliver this Agreement and perform its obligations hereunder.
          (ii) This Agreement has been duly authorized by CSO, has been duly
executed and delivered by CSO, and constitutes its legal, valid and binding
agreement, enforceable against CSO in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether in a proceeding in equity or at law).
          (iii) CSO is authorized under Applicable Laws to contract with a third
party to provide loan processing services not covered by this Agreement, and
transmission by and between CSO and such third party of information required for
processing the Loans does not violate any Applicable Laws.
          (iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (A) violate or
conflict with any provision of its operating agreement or other governing
documents of CSO; or (B) violate or conflict with, constitute a breach of or
default under, result in the loss of any material benefit under, or permit the
acceleration of or entitle any party to accelerate any obligation under or
pursuant to, any material mortgage, lien, lease, agreement, instrument, order,
law, arbitration award, judgment or decree to which CSO is a party or by which
CSO or any of its assets may be bound.
          (v) There are no undisclosed regulatory actions, investigations, or
lawsuits against CSO or its affiliates that would materially affect the ability
of CSO to perform its obligations under this Agreement or relate to the
provision of CSO Services, or the marketing, making or administration of loans
in connection with CSO Services.
          (vi) To the best of its knowledge, no written or electronic
information or financial statements provided to Lender in contemplation of this
Agreement contained any material omission of fact or were materially incorrect.
          (vii) The fees and charges that CSO and Lender contract for and charge
to Consumers who obtain Loans do not violate Applicable Laws.

9



--------------------------------------------------------------------------------



 



     (4) Indemnification.
     (a) CSO hereby indemnifies and agrees to hold harmless Lender and its
affiliates, and the respective officers, directors, members, employees,
representatives, shareholders, agents and attorneys of Lender and its affiliates
(the “Lender Indemnified Parties”), against any and all claims, losses,
liabilities, damages, penalties, demands, judgments, settlements, costs and
expenses (“Losses”) suffered or incurred by such Lender Indemnified Parties as a
result of, or with respect to, or arising from: (i) any breach of this Agreement
by CSO (including the breach by CSO of any representation, warranty, covenant,
duty or obligation contained herein), or any act or omission by CSO, its
employees, agents or representatives; (ii) any act or omission of any Third
Party Service Provider retained by CSO, the inaccuracy of any warranty or
representation made for the benefit of Lender by any Third Party Service
Provider retained by CSO, or the breach of any obligation owed to Lender by any
Third Party Service Provider retained by CSO; (iii) any claim or determination
that the Loans or the activities of a Party hereunder are illegal under,
prohibited by or violate in any way any Applicable Laws, including any
investigation by any regulator authority; (iv) any burglary, robbery, fraud, or
theft at the CSO locations marketing or administration of the Loans by persons
other than Lender, or its employees (including loss, theft or misuse of Proceeds
Drafts; and (v) any claim relating to reporting inaccurate, incomplete or
untimely information to a credit bureau.
     (b) Except to the extent of Losses expressly excluded under this Section
4(b) or Losses for which Lender is indemnified by CSO as set forth in
Section 4(a), Lender hereby indemnifies and agrees to hold harmless CSO and its
affiliates, and the respective officers, directors, members, employees,
representatives, shareholders, agents and attorneys of CSO and its affiliates
(the “CSO Indemnified Parties”) against any and all Losses suffered or incurred
by such CSO Indemnified Parties as a result of, or with respect to, or arising
from (i) any breach of this Agreement by Lender (including the breach by Lender
of any representation, warranty, covenant, duty or obligation contained herein);
(ii) any burglary, robbery, fraud or theft by Lender or its employees; and
(iii) any error or omission in the information or services rendered by any other
third party with whom Lender contracts to provide services not covered by this
Agreement. Notwithstanding the foregoing, there shall be no indemnification
under this Agreement by Lender for: (A) Losses caused by CSO’s breach of this
Agreement (including the breach by CSO of any representation, warranty,
covenant, duty or obligation contained herein); (B) Losses caused by burglary,
robbery, fraud, or theft at the CSO locations marketing or administration of the
Loans by persons other than Lender or its employees; (C) Losses resulting from
any claim, investigation or allegation made by any regulatory or governmental
authority or agency arising from or relating to the Loans or the activities of
CSO; (D) Losses related to any claim (including any settlement, judgment or
ruling with respect to such a claim) that CSO or Lender has violated any
Applicable Laws (including any usury laws, consumer protection laws,
racketeering laws (including the federal Racketeering Influenced and Corrupt
Organizations Act), or the Federal Truth in Lending Act or Regulation Z) or is
liable for fraud or unconscionability; (E) negligence or misconduct of CSO or
its agents; (F) claims that any CSO Indemnified Party is in violation of federal
or state securities or corporate laws; (G) claims brought by employees or
shareholders of any CSO Indemnified Party; (H) a decline in the value of the
stock of any CSO Indemnified Party; (I) adverse publicity or customer relations
problems encountered by any CSO Indemnified Party; (J) non-monetary sanctions by
any court or regulatory agency; (K) loss of non-Loan related business or profits
related thereto of any CSO Indemnified Party; (I) management time relating to
attending hearings and meetings with respect to indemnified matters; or (J) any
action by Lender against CSO.
     (c) Lender Indemnified Parties and the CSO Indemnified Parties are
sometimes referred to herein as the “Indemnified Parties” and CSO or Lender, as
indemnitor hereunder, is sometimes referred to herein as the “Indemnifying
Party.”

10



--------------------------------------------------------------------------------



 



     (d) Any Indemnified Party seeking indemnification hereunder shall promptly
notify the Indemnifying Party, in writing, of any indemnified Loss hereunder,
specifying in reasonable detail the nature of the Loss, and, if known, the
amount, or an estimate of the amount, of the Loss, provided that failure to
promptly give such notice shall only limit the liability of the Indemnifying
Party to the extent of the actual prejudice, if any, suffered by such
Indemnifying Party as a result of such failure. The Indemnified Party shall
provide to the Indemnifying Party as promptly as practicable thereafter
information and documentation reasonably requested by such Indemnifying Party to
support and verify the claim asserted.
     (e) The Indemnifying Party may assume the defense of a claim that it is
indemnifying, or prosecute a claim resulting from such indemnified claim, and
may employ counsel chosen by the Indemnifying Party (which counsel shall be
reasonably acceptable to the Indemnified Party), at the Indemnifying Party’s
sole cost and expense. The Indemnified Party shall have the right, at its own
expense, to reasonably employ counsel separate from counsel employed by the
Indemnifying Party in any such action and to participate therein; provided,
however, that the Indemnifying Party shall be responsible for reasonable
attorneys’ fees and legal expenses relating to separate counsel retained by the
Indemnified Party if the Indemnified Party reasonably concludes that the ability
of the Indemnified Party to prevail in the defense of any claim is materially
improved if separate counsel represents the Indemnified Party or separate
counsel is appropriate because of legal ethics. The Indemnifying Party shall not
be liable for the settlement of any claim entered into without its prior written
consent, which shall not be unreasonably withheld, it being understood that the
Indemnifying Party shall have no right to object to any equitable relief the
Indemnified Party may agree to provide. However, if the Indemnifying Party does
not assume the defense or prosecution of a claim within thirty (30) days after
notice thereof, the Indemnified Party may settle such claim without the
Indemnifying Party’s consent. The Indemnifying Party shall not agree to a
settlement of any claim which provides for any relief other than the payment of
monetary damages by the Indemnifying Party without the Indemnified Party’s prior
written consent, which shall not be unreasonably withheld. Whether or not the
Indemnifying Party chooses to so defend or prosecute such claim, all the Parties
hereto shall cooperate in the defense or prosecution thereof and shall furnish
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested in
connection therewith, all at the Indemnifying Party’s sole cost and expense.
     (f) The Parties agree that, if both Parties are named as defendants in the
same lawsuit, arbitration or other proceeding, the Parties may enter into a
Joint Defense Agreement reasonably acceptable to the Parties, provided that any
such Joint Defense Agreement shall not preclude any Party from asserting any
counterclaims, cross-actions or third-party claims to which it may be entitled.
(5) Termination.
     (a) Term. Unless otherwise terminated in accordance with the terms and
conditions of this Agreement, the term of this Agreement will begin on the
Effective Date and continue until the third anniversary of the Effective Date
and will automatically renew for successive renewal terms of one (1) year each
unless a Party provides written notice of non-renewal to the other Party at
least sixty (60) days before the scheduled expiration of the existing original
or renewal term.

11



--------------------------------------------------------------------------------



 



     (b) Termination.
          (i) Upon the occurrence of an Event of Default (as hereinafter
defined) by either Party, the other Party may terminate this Agreement by giving
written notice at least thirty (30) days in advance of termination and an
opportunity for the defaulting Party to cure the Event of Default, provided
that: (A) the non-defaulting Party may suspend its performance under this
Agreement during the thirty (30) day period prior to any cure of the Event of
Default; and (B) the thirty (30) day written notice requirement shall not apply
if the Event of Default is the failure of CSO to remit funds to Lender as
required hereunder or pursuant to any other agreement between the Parties, and
shall be three (3) business days if the Event of Default is the Lender’s failure
to fund any Loan marketed by CSO as required under this Agreement or CSO’s
failure to deliver the Guaranty.
          (ii) It shall constitute an Event of Default by Lender hereunder if:
(A) Lender shall be in material breach of any duty, obligation, representation,
warranty or covenant hereunder; (B) Lender shall fail to fund a Loan arranged by
CSO that satisfies Lender’s loan criteria as required under this Agreement; or
(C) Lender shall file for protection under any state or federal bankruptcy or
insolvency law, or an action shall be filed against Lender under any such law,
or if Lender becomes insolvent or unable to meet its obligations as they become
due, or if any regulatory authority takes control of Lender.
          (iii) It shall constitute an Event of Default by CSO hereunder if
(A) CSO shall be in material breach of any duty, obligation, representation,
warranty, or covenant hereunder; (B) CSO discontinues servicing the Loans as
required hereunder; (C) CSO fails to remit funds to Lender as required
hereunder; (D) CSO files for protection under any state or federal insolvency
law, or an action shall be filed against CSO under any such law, or if Lender
becomes insolvent or unable to meets its obligations as they become due,
(E) there is an event of default under the Guaranty or an event described in
paragraph (D) of this clause (iii) occurs with respect to a Guarantor under the
Guaranty; or (F) the issuer of an Individual Letter of Credit revokes an
Individual Letter of Credit, or repudiates its obligations thereunder except as
expressly provided herein.
          (iv) Either Party may terminate this Agreement immediately if either
Party is advised by any federal or state regulatory agency which has or asserts
jurisdiction over either Party or the Loans that the performance of a Party’s
obligations under this Agreement is or may violate any Applicable Laws,
constitute an unsafe or unsound practice, or jeopardize the Party’s standing
with or any rating from any regulatory agency.
          (v) Either Party may terminate this Agreement immediately upon written
notice to the other Party if such Party determines in its reasonable discretion
that the performance of a Party’s obligations under this Agreement is or may be
illegal under or prohibited by any Applicable Laws.
          (vi) In the event an act of God or other natural disaster makes the
carrying out of this Agreement impossible.
          (vii) CSO may terminate this Agreement by giving written notice at
least ten (10) days in advance of termination if Lender amends Lender’s Policies
or the Loan credit underwriting criteria in a way that causes a material adverse
effect on CSO’s or its affiliates’ businesses and Lender fails to modify such
amendment so as to avoid such material adverse effect within such ten (10) day
notice period.

12



--------------------------------------------------------------------------------



 



          (viii) Either Party may terminate this Agreement on thirty (30) days’
written notice to the other Party in the event the Party becomes aware of any
adverse change in Applicable Laws relevant to the Loans or the performance of
the Parties obligations under this Agreement (including positions of regulatory
authorities on examination or enforcement matters) that materially increases the
Party’s litigation or risk exposure.
          (ix) If the NSF Volume, as a percentage of the Total Loan Volume, is
less than *         , Lender shall be entitled to terminate this Agreement by
providing not less than one hundred one twenty (120) days’ written notice to
CSO; provided that (A) “NSF Volume” means the aggregate dollar amount of
principal and interest payable for all Loans on which a Consumer incurred an NSF
fee during the Calculation Period (whether or not such NSF fee was paid); (B)
“Total Loan Volume” means the aggregate dollar amount of principal and interest
payable on all Loans with a due date during the Calculation Period; (C)
“Calculation Period” means the period from the Effective Date through August 31,
2006; (D) Lender must provide such notice of termination no later than
October 1, 2006; and (E) Lender will provide CSO with an opportunity during any
such one hundred twenty (120) day notice period to propose changes to the terms
of this Agreement that would ensure that Lender’s profits on Loans made under
the CSO program are acceptable to Lender.
          (x) Sections 2 and 4 through 8 hereof shall survive the termination of
this Agreement.
(6) Notices.
     All notices, commitments, waivers and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to have been delivered either (i) upon the delivery date, if
personally delivered, (ii) one (1) business day after delivery to any national
overnight courier directing delivery on the next business day, or (iii) three
(3) business days after deposit in the United States mail, registered or
certified mail, return receipt requested with adequate postage affixed thereto.
Unless otherwise agreed, notice shall be sent to the contact persons at the
addresses set forth below:

         
 
  If to CSO:   ACE Lending Services, LLC
 
      1231 Greenway Drive, Suite 600
 
      Irving, Texas 75038
 
      Attention: General Counsel  
 
  If to Lender:   True Financial Services, LP
 
      President
 
      600 Westpark Drive
 
      Peachtree City, GA 30269

(7) Confidentiality and Use of Customer Information; Use of Confidential
Business Information; Non-Solicitation of Employees.
     (a) The Parties agree and acknowledge that the Consumers referred by CSO to
 

*   Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



Lender for Loans pursuant to this Agreement are customers of both Parties to the
maximum extent permitted by Applicable Law, and, except as provided in this
Agreement, the Parties may use information regarding Consumers jointly and
severally, subject to Applicable Law. Lender agrees that it will not solicit
Consumers for any other product or service offered by Lender or others nor
divulge, except in accordance with Applicable Law, the names or other
identification information regarding the Consumers to others except with CSO’s
prior written consent and then only in accordance with the respective Privacy
Policy of each Party and Applicable Law.
     (b) The Parties agree and acknowledge that certain information regarding
the Consumers is nonpublic personal information and will not be provided to
third parties except as necessary to service, administer, process and enforce a
transaction a Consumer requests or authorizes, marketing of other products and
services by CSO and Lender, marketing or offering other products and services by
CSO and any other third party, or as otherwise authorized by this Agreement and
the respective Privacy Policy of each Party. The Parties shall each implement an
effective security program to protect Consumer’s nonpublic personal information
to ensure that the Parties do not violate the respective Privacy Policy of
either Party or Applicable Law. Such security program shall incorporate methods
for the secure destruction of confidential information, such as Loan Documents
and other records and documents no longer required to be maintained by either
Party.
     (c) The Parties shall jointly and severally own all information relating to
Consumers (collectively, “Consumer Information”), including: (i) names,
addresses, and telephone numbers; (ii) all account, payment and other
information regarding Consumers who have been approved or denied; and (iii) all
records, data, and information pertaining to the foregoing; provided, however,
that neither Party may use any Consumer Information except to the extent
permitted by such Party’s Privacy Policy, as set forth in this Agreement, the
Lender’s Policies, or the Loan Documents. Notwithstanding the foregoing, without
the need for obtaining Lender’s consent, CSO shall be free to use Consumer
Information for purposes of marketing, offering, selling, brokering,
underwriting and providing other products and services, including, without
limitation, other loan products and services that may be offered to Consumers by
CSO or its affiliates, any third party service provider of CSO or any other
lenders through the distribution channels of CSO and any third party service
provider of CSO, provided that, in all cases, however, any use by CSO of any
such Consumer Information shall comply with Applicable Law and CSO’s Privacy
Policy. In addition, notwithstanding that Lender has an ownership interest in
the Consumer Information, Lender agrees that it will not use the Consumer
Information to market other products or services to the Consumers or to
applicants who have been approved or denied Loans without prior written consent
of CSO, which consent CSO may withhold in its sole discretion.
     (d) The Parties agree that all information received by one Party from the
other Party or from any other source on that Party’s behalf pursuant to this
Agreement is “Confidential Business Information” and shall be maintained in
confidence and not disclosed, used or duplicated except as described in this
Section 7. Notwithstanding the foregoing, the term “Confidential Business
Information” shall not include any information which (i) is or becomes available
to a Party (the “Restricted Party”) from a source other than the other Party,
(ii) is or becomes available to the public other than as a result of disclosure
by the Restricted Party or its agents in violation of its intended obligations
or Applicable Laws, (iii) is Consumer Information, or (iv) is required to be
disclosed under Applicable Laws (but only to the extent it must be disclosed).

14



--------------------------------------------------------------------------------



 



     (e) A Restricted Party may use the other Party’s Confidential Business
Information in connection with its performance under this Agreement, and may
disclose such other Party’s Confidential Business Information to its affiliates
who may only use the Confidential Business Information to the same extent which
the Restricted Party may use and disclose Confidential Business Information.
Further, a Restricted Party may disclose and use the other Party’s Confidential
Business Information in its ordinary course of business in order to service and
carry out its duties under or in connection with this Agreement or Applicable
Law. Except as provided in this Agreement, any Confidential Business Information
of a Party shall be returned to such Party as requested once the services
contemplated by this Agreement have been completed. Notwithstanding the
foregoing, the forms of Loan Documents may be retained by CSO or its affiliates
as business forms and utilized in their respective businesses.
     (f) Except as set forth and authorized under this Agreement or to the
extent required by any Applicable Laws (including federal securities law), CSO
shall not advertise, market or otherwise make known to others any information
relating to the subject matter of this Agreement. If CSO proposes to disclose
Lender’s Confidential Business Information to a non-affiliated third party in
order to perform under this Agreement, CSO must first obtain the written consent
of Lender to make such disclosure and CSO must enter into a confidentiality
agreement with such third party under which the third party would be restricted
from disclosing, using or duplicating Lender’s Confidential Business
Information, except as consistent with this Agreement. Except as set forth in
this Agreement, if requested by Lender, any employee, representative, agent or
subcontractor of CSO shall enter into a non-disclosure agreement with Lender to
protect Lender’s Confidential Business Information satisfactory to Lender. CSO
agrees that in the event the security of any of Lender’s Confidential Business
Information is breached or CSO learns of any unauthorized use of Lender’s
Confidential Business Information, then it will promptly notify Lender of such
breach or unauthorized use so Lender may respond accordingly.
     (g) Lender agrees not to use information about Consumers or Loans that is
obtained in connection with performance of its obligations under this Agreement
to market or solicit such Consumers for any product or service. Notwithstanding
anything in this Agreement, Lender or its affiliates may engage in general
marketing efforts that are not directed specifically to Consumers to whom CSO
provides (or has provided) CSO Services.
     (h) The provisions of this Agreement and all documents executed in
connection herewith, and results of any business conducted between the Parties
pursuant to this Agreement shall also be considered Confidential Business
Information of both Parties, and each Party agrees, subject to the requirements
of any Applicable Laws (including federal securities law), not to communicate
such Confidential Business Information to any third party without the prior
written consent of the other Party. Confidential Business Information may be
provided to a Party’s affiliates (as such term is defined in the Securities
Exchange Act of 1934) counsel, accountants, and financial or tax advisors
(“Related Parties”), provided that the Party shall ensure that such Related
Parties hold such Confidential Business Information in confidence.
     (i) The Parties agree that monetary damages would not be adequate
compensation in the event of a breach by a Restricted Party of its obligations
under this Section 7 and, therefore, the Parties agree that in the event of any
such breach by the Restricted Party, the other Party, in addition to its other
remedies at law or in equity, shall be entitled to an order requiring the
Restricted Party to specifically perform its obligations under Section 7 or
enjoining the Restricted Party from breaching Section 7, and the Restricted
Party shall not plead in defense thereto that there would be an adequate remedy
at law.

15



--------------------------------------------------------------------------------



 



     (j) Each Party agrees that it shall not directly or indirectly solicit,
hire or otherwise retain or engage, whether as an employee, independent
contractor or otherwise, any employee or other personnel of the other Party.
     (k) A Party shall not issue any press releases, make any public statements
or other statements to third parties, or make any filings that indicate Lender
is making Loans to Consumers; provided that if a Party is required under
Applicable Laws (including federal securities law) to file a copy of this
Agreement with a governmental agency, such Party shall have the right to file a
copy of this Agreement after (i) notifying the other Party in writing not less
than ten (10) days prior to any such filing of this Agreement (or such shorter
time as may be required by Applicable Law), (ii) redacting such terms of this
Agreement as the other Party may reasonably request and may be excluded under
Applicable Laws (including the other Party’s name), and (iii) filing a
confidential treatment request as part of any such filing.
(8) Arbitration.
     Any controversy or claim arising out of or relating to this Agreement, or
the relationship between the Parties (“Disputed Matter”) shall be settled by
binding arbitration pursuant to the provisions of this Section 8. In the event
of the occurrence of a Disputed Matter, any Party may elect to have the Disputed
Matter resolved by arbitration at a location selected by the arbitrators,
according to the following procedure:
     (a) The arbitration shall be held: (A) In a summary manner, i.e., on the
basis that it shall not be necessary to observe or carry out either the usual
formalities or procedure required by any arbitration act or rules of civil
procedure, or the strict rules of evidence, except as required by the Commercial
Arbitration Rules of the American Arbitration Association; and (B) Immediately,
and with a view of its being completed within ninety (90) days after it is
demanded, unless otherwise agreed to in writing by both Parties, having
particular regard to any urgency regarding the matter in issue.
     (b) In the event that a Party requires that a Disputed Matter be arbitrated
hereunder, such Party shall give written notice thereof to the other Party,
which notice shall specify the dispute and the relief that the Party requests at
the arbitration. Upon the giving of such notice, each Party shall have fifteen
(15) days in which to select one (1) arbitrator and the two (2) selected
arbitrators shall in turn choose a third arbitrator.
     (c) The third arbitrator shall be: (A) If the question in issue is
primarily an accounting matter, an independent certified public accountant; or
(B) If the question in issue is any other matter, a practicing or retired lawyer
or judge of not less than ten (10) years legal experience. If the arbitrators
chosen by the Parties cannot agree on the choice of such accountant or lawyer
within fourteen (14) days of their appointment, such person is to be appointed
in accordance with rules and procedures of the American Arbitration Association.
     (d) Any arbitration shall be conducted before said three (3) arbitrators
pursuant to the American Arbitration Association Arbitration Rules in force on
the Effective Date, as modified by the provisions of this Section 8. The panel
shall render its decision in writing in accordance with applicable substantive
laws. The panel shall have the right and power to apportion the costs and
expenses of the arbitration (including the Parties’ attorneys’ fees and
expenses, and the fees and expenses of the arbitrators) in its discretion. THE
PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SUBJECT TO ARBITRATION HEREUNDER.

16



--------------------------------------------------------------------------------



 



     (e) The Parties irrevocably agree that the decision or award in any
arbitration proceedings hereunder: (i) Shall be binding on all of them, without
any right of appeal except as provided by the Federal Arbitration Act;
(ii) Shall forthwith be carried into effect; and (C) May be made an order of any
court of competent jurisdiction.
     (f) It is expressly agreed and understood by the Parties that,
notwithstanding anything to the contrary contained in this Section 8, the
provisions hereof will not deprive any Party from any right or remedy available
to it to obtain preliminary relief, including preliminary injunctive relief,
from a court of competent jurisdiction pending the decision of the arbitrators.
     (g) The provisions of this Section 8 shall continue to be binding on all
Parties notwithstanding any termination or cancellation of this Agreement.
Notwithstanding any other provision of this Agreement, the Parties agree that
this Agreement is entered into in the course of interstate commerce and the
provisions of this Section 8 shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1-16.
(9) Miscellaneous
     (a) Independent Contractor. Neither the existence of this Agreement, nor
its execution, is intended to be, nor shall it be construed to be, the formation
of a partnership, association, or joint venture between Lender and CSO. CSO is
the special agent of Lender solely for the purposes set forth in this agreement.
No general agency is created by this agreement. Neither Party is granted any
right or authority to assume or to create any obligation or responsibility,
express or implied, on behalf of or in the name of the other Party, except as
expressly provided in this Agreement. Each Party shall be responsible only for
its obligations and liabilities as set forth in this Agreement.
     (b) Entire Agreement. This Agreement supersedes any negotiations,
discussions or communications between Lender and CSO and constitute the entire
agreement of Lender and CSO with respect to the Loans and the Loan Documents.
     (c) Financial Reporting. CSO shall on a timely basis provide Lender with
its monthly financial statements, and its annual financial statements, certified
by an appropriate officer of CSO. Lender shall on a timely basis provide CSO
with its quarterly financial statements, and its annual financial statements,
certified by an appropriate officer of Lender.
     (d) Pending Legal Action. To the extent permissible by Applicable Laws, the
Parties agree to promptly notify each other in the event either Party becomes
aware of any threatened or actual investigation, regulatory action, allegation,
arbitration or lawsuit pertaining to the Loans or this Agreement or any similar
credit services agreement of third parties.
     (e) No Waiver. Failure of any Party to insist, in one or more instances, on
performance by any other Party in accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term or condition or
of any other term or condition of this Agreement unless and to the extent that
such waiver is in a writing signed by or on behalf of the Party alleged to have
granted such waiver.
     (f) Governing Law. This Agreement and the rights and duties described
herein shall be governed by, and interpreted in accordance with Federal law and
to the extent applicable, the laws of the State of Delaware except that the
Arbitration provisions shall be governed by the Federal Arbitration Act.

17



--------------------------------------------------------------------------------



 



     (g) Assignment. CSO shall not assign or delegate any of its rights and/or
obligations hereunder without Lender’s prior written consent, which consent
shall not be unreasonably withheld. Lender shall not assign any of its rights
and/or obligations hereunder to any other party without CSO’s prior written
consent, which consent shall not be unreasonably withheld.
     (h) Headings; Construction. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
When used in this Agreement, all references to “include,” “includes” or
“including” shall be deemed to be followed by the words “without limitation.”
     (i) Training. CSO shall use its reasonable best efforts to train and
supervise its employees to act in conformity with Lender’s Policies provided in
writing to CSO by Lender and the requirements of Applicable Laws pertaining to
their duties.
     (j) Violation. Neither Party shall take or omit to take any action that
would cause such Party to violate any of its representations or warranties
hereunder.
     (k) Notice of Bankruptcy. Lender shall forward to CSO within five
(5) business days of receipt any written notices it receives that bankruptcy
proceedings have been initiated with respect to any person known to be a
Consumer.
     (l) Amendment. This Agreement may only be amended or modified by the
written agreement of an authorized representative of both Parties.
     (m) Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto, their respective heirs, representatives,
agents, insurers, successors and permitted assigns.
     (n) Severable. The provisions of this Agreement are severable, and in the
event that any portion of this Agreement shall be adjudged to be invalid or
unenforceable, such adjudication shall have no effect on any remaining portions
hereof, and all such remaining provisions shall continue in full force and
effect.
     (o) Additional Documents. The Parties agree that upon the request of any
one of them, they will execute and deliver any such further documents and
undertake any such further action as may reasonably be required to fully
implement the terms of this Agreement.
     (p) Expenses. Except as specified in this Agreement, each Party shall bear
the expenses of performing its obligations under this Agreement.
     (q) Implied Obligations. Lender shall have no implied obligations under
this Agreement and makes no implied covenants, representations or warranties to
CSO. Lender’s obligations, covenants, representations and warranties are limited
to those expressly stated in this Agreement.
     (r) Effective Date. The Effective Date shall be February 27, 2006. After
the Effective Date, this Agreement shall supersede and replace the Credit
Services Agreement – Test Pilot between the Parties, dated February 21, 2006
(“Test Pilot Agreement”), and shall

18



--------------------------------------------------------------------------------



 



apply to all transactions under the Test Pilot Agreement that occurred prior to
the Effective Date of this Agreement.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and CSO, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized officers as
of the day and year first set forth above.

                  True Financial Services, LP       ACE Credit Services, LLC
By:
  True Capital, LLC            
 
  Its General Partner            
 
               
By:
  /s/ Robert P. Manning       By:   /s/ Walter E. Evans
 
               
 
  Robert P. Manning, Vice President           Walter E. Evans, Vice President

20



--------------------------------------------------------------------------------



 



Schedule 2(g)

              LETTER-OF-CREDIT SECURED APPLICABLE PERCENTAGE   PORTION OF THE
NSF FEE
0.90%or less
  $ *  
 
       
more than 0.90%, but not more than 1.81%
  $ *  
 
       
more than 1.81%, but not more than 2.71%
  $ *  
 
       
more than 2.71%, but not more than 3.61%
  $ *  
 
       
more than 3.61%, but not more than 4.52%
  $ *  
 
       
more than 4.52%, but not more than 4.74%
  $ *  
 
       
more than 4.74%
  $ *  

 

*   Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission. Such portions are omitted from this filing
and filed separately with the Securities and Exchange Commission.

21